760 N.W.2d 502 (2009)
Robert HUNTER and Lorie Hunter, Plaintiffs-Appellees,
v.
Tammy Jo HUNTER, Defendant-Appellant, and
Jeffrey Hunter, Defendant.
Docket No. 136310. COA No. 279862.
Supreme Court of Michigan.
February 27, 2009.

Order
On order of the Chief Justice, motions by the Michigan Coalition Against Domestic and Sexual Violence, the Center for Effective Discipline and others, the State Bar Family Law Section, and the American Civil Liberties Union Fund of Michigan for leave to file briefs amicus curiae in this case are considered and they are GRANTED. The motion for temporary admission to practice of Deana Pollard Sacks is GRANTED.